HAZEL, District Judge.
The importation is classified by the collector as a manufacture of silk not specially provided for, and was assessed for duty by the collector at 50 per cent, ad valorem under the existing tariff act. According to the appraiser, the merchandise consists of “packing for machinery, made of silk, and of silk and metal, silk chief value.” The protestant claims that the merchandise is silk waste, and exempt from duty under section 2, Free List, par. 661, 30 Stat. 201 *703[U. S. Comp. St. 1901, p. 1688] or dutiable, under section 6 of the tariff act of July 24, 1897 (30 Stat. 205, c. 11 [U. S. Comp. St. 1901, p. 1693]), at 10 per cent, ad valorem, or that said merchandise was partly manufactured, and therefore dutiable at 20 per cent, ad valorem under said section 6 of the existing tariff act. The evidence, however, does not support the claim. The merchandise, which is called “remanit,” is a nonconductor of heat, and generally used as a wrapping or covering for steam pipes and boilers. The proofs show, as stated in the decision of the Board, that “remanit” is made—
“From silk rags, some of which may contain an admixture of cotton and wool; the rags being placed in a large drum which is charged with various acids, the purpose being to destroy the cotton and wool by the process known as carbonization. The carbonized silk thus obtained is bound together with metal threads, and made in the form of ropes about 1]4 inches thick, or braids about % of an inch thick, or into mats, as may be desired.”
It may be remarked in passing that many ways have been devised to utilize all waste products, and different methods have been devised by modern industries to turn things hitherto regarded as valueless into articles of great usefulness; but the evidence here indicates, as found by the Board, that the merchandise is not silk waste, and to produce it the article chiefly used is composed of silk.
The decision of the Board of General Appraisers is right, and it is therefore affirmed.